DETAILED ACTION
The amendments filed 11/16/2021 have been entered and made of record. 

The Applicant's amendments and arguments filed 11/16/2021 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended at least independent claim 1.
Re Claim 1: with regarding to the amended element “a first rejection code from the medical imaging apparatus, the first rejection code corresponding to an indicator of unuseability of the medical image for diagnosis and being assigned to the medical image”
upon further consideration, the above limitation is rejected under a new ground rejections further in view of GROSS (US 20210192733 A1, which claims priority of EP 18178423 A, with APPLICATION DATE: 2018-06-19),
because Gross discloses a first rejection code from the medical imaging apparatus, the first rejection code corresponding to an indicator of unuseability of the medical image for diagnosis and being assigned to the medical image (see Gross: -- The quality indicator could be metadata inserted into a header of the magnetic resonance data. The quality indicator could also be data used to intentionally corrupt the data and/provide a visible indicator.--, in [0009], similarly, --the magnetic resonance data is then labeled with the quality indicator so that someone else examining the magnetic resonance data later will not use magnetic resonance data that was acquired properly and potentially make a wrong diagnosis.--, in [0015]-[0020], and, -- a quality indicator configured for causing a visible indicator in the magnetic resonance image. 
Shelton (as modified by Herzog) and Gross are combinable as they are in the same field of endeavor: managing device/medical machines and associated procedures conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton’s server using Gross’s teachings by including a first rejection code from the medical imaging apparatus, the first rejection code corresponding to an indicator of unuseability of the medical image for diagnosis and being assigned to the medical image to Shelton’s failure tagging, or failure flags in order to transmit data indicative of the quality of captured medical images with the setting of parameters and device conditions (see Gross: e.g., at [0015]-[0020],and [0038]),
and, Shelton as modified by Herzog and Gross further disclose perform an image processing on the medical image to determine a second rejection code corresponding to an indicator of unuseability of the medical image for diagnosis of the medical image (see Shelton: e.g., --an imaging module 238 may compare the snapshots to stored images and/or images downloaded from the cloud-based system 205 that convey tissue correctly sealed at expected temperatures to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).  Further, in such an aspect, the imaging module 238 may analyze the snapshots themselves to detect evidence of an a flag indicating whether a modular device 9050 functioned properly, notes from the medical facility staff, or a flag for poor, suboptimal, or unacceptable modular device 9050 performance.  The surgical procedural outcome data can, for example, be directly detected by the modular devices 9050 and/or surgical hub 9000 (e.g., a medical imaging device can visualize or detect bleeding), determined or inferred by a situational awareness system of the surgical hub 9000 as described in U.S.  patent application Ser.  No. 15/940,654--, in [1578], also see: [0564]); and 
compare the first rejection code received from the medical imaging apparatus and the second rejection code determined from the image processing to generate information associated with a result of the comparison (see Shelton: e.g., -- the patient's lung that is being operated on is collapsed (while ventilation is switched to the contralateral lung). The surgical hub 5104 can infer from the ventilator data that the patient's lung has been collapsed, as described in the process 5221 depicted in FIG. 84J, for example. The surgical hub 5104 can infer that the operative portion of the procedure has commenced as it can compare the detection of the patient's lung collapsing to the expected steps of the procedure (which can be accessed or retrieved previously) and thereby determine that collapsing the lung is the first operative step in this particular procedure. Eighth 5216, the medical imaging device 5108 (e.g., a scope) is inserted and video from the medical imaging device is initiated. The surgical hub 5104 receives the medical imaging device data (i.e., video or image data) through its connection to the medical imaging device. Upon receipt of the medical imaging device data, the surgical hub 5104 can determine that the laparoscopic portion of the surgical procedure has commenced. Further, the surgical hub 5104 can determine that the particular procedure being performed is a segmentectomy, as opposed to a lobectomy (note that a wedge procedure has already been discounted by the surgical hub 5104 based on data received at the second step 5204 of the procedure). The data from the medical imaging device 124 (FIG. 2) can be utilized to determine contextual information regarding the type of procedure being performed.--, in [1121], {herein “the patient's lung that is being operated on is collapsed (while ventilation is switched to the contralateral lung).” is mapped to “second rejection code” and “the operative portion of the procedure has commenced” is mapped to “first rejection code”, which is modified with Gross’s teaching of “quality indicator” as the substitution, because Gross taught that the “quality indicator” as the “first rejection code” assigned to the imaging apparatus as the resulted images as “unusable”}, also see: -- the data from each of the events according to the event type allows individual incidents of the event type to thereafter be compared against the historical or aggregated data to determine when deviations from the norm for an event type occur.--, in [1078] {herein event types being compared read on ““first rejection code”, and “second rejection code”, which could be a “system failure” vs “patient’s motion”, such as “lung collapsing”; also see Herzog: e.g., -- the data analytics system 102 may input the asset's full set of historical operating data into the unsupervised failure model created for the asset and thereby produce a predicted version of the asset's full set of historical operating data, which is then compared against the original version of the asset's full set of historical operating data such that the difference between the original and predicted versions of the asset's full set of historical operating data is determined--, in [0162]-[0165], and, -- for determining whether the given remaining asset is suspected to have at least one prior failure occurrence may take other forms as well, including the possibility that functions may be added, removed, combined, and/or reordered--, in [0180]-[0183], [0202] and [0266]).
	
	Therefore, claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 20190125459 A1, DATE FILED: October 26, 2018), in view of Herzog et al., (US 20190324430 A1), and  further in view of GROSS (US 20210192733 A1, which claims priority of EP 18178423 A, with APPLICATION DATE: 2018-06-19)
Re Claim 1, Shelton discloses server (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]), comprising:
a communication circuitry configured to communicate with a medical imaging apparatus (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, -- [0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118. --, in [0500]-[0501]); and
a controller configured to:
control the communication circuitry to receive a medical image and a first rejection code which is assigned to the medical image from the medical imaging apparatus (see Shelton: e.g., -- When a failure event associated with the surgical procedure is detected and/or identified, it can be determined which of the captured data is associated with the failure event and/or which of the captured data is not associated with the failure event.  In making this determination, the failure event can be defined to include a period of time prior to the detection/identification of the failure event.  Once the determination is made regarding the captured data associated with the failure event, the surgical hub can separate the captured data associated with the failure event from all other captured data, and the captured data can be separated based on tagging, flagging, or the like…. Whether or not the analysis identifies a device associated with the surgical procedure as the causation of the failure event, the surgical hub can tag the device for removal of the device from future use, further analysis of the device, and/or to return the device to the manufacturer….. The surgical hub can communicate the stripped data to the cloud-based system for subsequent analysis.  Over time, the cloud-based system will receive large data sets of information associated with the surgeries…. isolate failure event surgical data from surgical data not associated with the failure event based on the identified time period, chronologize the failure event surgical data by time-stamp, encrypt the chronologized failure event surgical data, generate a datagram comprising the encrypted failure event surgical data, and transmit the datagram to a cloud-based system.  The datagram is structured to include a field which includes a flag that prioritizes the encrypted failure event surgical data over other encrypted data of the datagram. --, in [0696]-[0699], [0759]-[0762], and [1006] {herein, failure tagging, flagging, tags and flags are rejection codes}, also see [0798]);
Shelton however does not explicitly disclose that above failure tagging, or failure flags are codes {although the failure events are encrypted},
Herzog teaches different failure types are assigned codes (see Herzog: e.g., -- the sensors and/or actuators may monitor parameters such as temperatures, pressures, fluid levels, voltages, and/or speeds, among other examples. If the signals output by one or more of the sensors and/or actuators reach certain values, the on-asset computer may then generate an abnormal condition indicator, such as a "fault code," which is an indication that an abnormal condition has occurred within the asset. The on-asset computer may also be configured to monitor for, detect, and generate data indicating other events that may occur at the asset, such as asset shutdowns, restarts, etc.--, in [0002]; and, -- the assets in fleet 106 may each take the form of any device configured to perform one or more operations (which may be defined based on the field) and may also include equipment configured to transmit data indicative of the asset's attributes, such as the operation and/or configuration of the given asset. This data may take various forms, examples of which may include signal data (e.g., sensor/actuator data), fault data (e.g., fault codes), location data for the asset, identifying data for the asset, etc…. medical machines (e.g., medical imaging equipment, surgical equipment, medical monitoring systems, medical laboratory equipment, etc.),--, in [0045]-[0046]),
Shelton and Herzog are combinable as they are in the same field of endeavor: managing device/medical machines and associated procedures conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton’s server using Herzog’s teachings by including “fault codes” for failure tagging, or failure flags to Shelton’s failure tagging, or failure flags in order to transmit data indicative of the asset's attributes and conditions (see Herzog: e.g., at [0045]-[0046]),
Shelton as modified by Herzog however do not explicitly disclose that Gross discloses a first rejection code from the medical imaging apparatus, the first rejection code corresponding to an indicator of unuseability of the medical image for diagnosis and being assigned to the medical image (see Gross: -- The quality indicator could be metadata inserted into a header of the magnetic resonance data. The quality indicator could also be data used to intentionally corrupt the data and/provide a visible indicator.--, in [0009], similarly, --the magnetic resonance data is then labeled with the quality indicator so that someone else examining the magnetic resonance data later will not use magnetic resonance data that was acquired properly and potentially make a wrong diagnosis.--, in [0015]-[0020], and, -- a quality indicator configured for causing a visible indicator in the magnetic resonance image. This may be useful in alerting a subject when the magnetic resonance data was not acquired according to particular safety and/or image quality standards. ….the quality indicator is descriptive if image acquisition parameters used for acquiring the labeled magnetic resonance data were outside of a parameter range--, in [0037]-[0038], and [0060]-[0064]), {apparently, herein “quality indicator” read on the “a first rejection code”};
Shelton (as modified by Herzog) and Gross are combinable as they are in the same field of endeavor: managing device/medical machines and associated procedures conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton’s server using Gross’s teachings by including a first rejection code from the medical imaging apparatus, the first rejection code corresponding to an indicator of unuseability of the medical image for diagnosis and being assigned to the medical image to Shelton’s failure tagging, or failure flags in order to transmit data indicative of the quality of captured medical images with the setting of parameters and device conditions (see Gross: e.g., at [0015]-[0020],and [0038]),
and, Shelton as modified by Herzog and Gross further disclose perform an image processing on the medical image to determine a second rejection code corresponding to an indicator of unuseability of the medical image for diagnosis of the medical image (see Shelton: e.g., --an imaging module 238 may compare the snapshots to stored images and/or images downloaded from the cloud-based system 205 that convey tissue correctly sealed at expected temperatures to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).  Further, in such an aspect, the imaging module 238 may analyze the snapshots themselves to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).--, in [0750]; and, -- the surgical procedural outcome data can include procedure step and/or time stamped images of modular device 9050 performance, a flag indicating whether a modular device 9050 functioned properly, notes from the medical facility staff, or a flag for poor, suboptimal, or unacceptable modular device 9050 performance.  The surgical procedural outcome data can, for example, be directly detected by the modular devices 9050 and/or surgical hub 9000 (e.g., a medical imaging device can visualize or detect bleeding), determined or inferred by a situational awareness system of the surgical hub 9000 as described in U.S.  patent application Ser.  No. 15/940,654--, in [1578], also see: [0564]); and 
compare the first rejection code received from the medical imaging apparatus and the second rejection code determined from the image processing to generate information associated with a result of the comparison (see Shelton: e.g., -- the patient's lung that is being operated on is collapsed (while ventilation is switched to the contralateral lung). The surgical hub 5104 can infer from the ventilator data that the patient's lung has been collapsed, as described in the process 5221 depicted in FIG. 84J, for example. The surgical hub 5104 can infer that the operative portion of the procedure has commenced as it can compare the detection of the patient's lung collapsing to the expected steps of the procedure (which can be accessed or retrieved previously) and thereby determine that collapsing the lung is the first operative step in this particular procedure. Eighth 5216, the medical imaging device 5108 (e.g., a scope) is inserted and video from the medical imaging device is initiated. The surgical hub 5104 receives the medical imaging device data (i.e., video or image data) through its connection to the medical imaging device. Upon receipt of the medical imaging device data, the surgical hub 5104 can determine that the laparoscopic portion of the surgical procedure has commenced. Further, the surgical hub 5104 can determine that the particular procedure being performed is a segmentectomy, as opposed to a lobectomy (note that a wedge procedure has already been discounted by the surgical hub 5104 based on data received at the second step 5204 of the procedure). The data from the medical imaging device 124 (FIG. 2) can be utilized to determine contextual information regarding the type of procedure being performed.--, in [1121], {herein “the patient's lung that is being operated on is collapsed (while ventilation is switched to the contralateral lung).” is mapped to “second rejection code” and “the operative portion of the procedure has commenced” is mapped to “first rejection code”, which is modified with Gross’s teaching of “quality indicator” as the substitution, because Gross taught that the “quality indicator” as the “first rejection code” assigned to the imaging apparatus as the resulted images as “unusable”}, also see: -- the data from each of the events according to the event type allows individual incidents of the event type to thereafter be compared against the historical or aggregated data to determine when deviations from the norm for an event type occur.--, in [1078] {herein event types being compared read on ““first rejection code”, and “second rejection code”, which could be a “system failure” vs “patient’s motion”, such as “lung collapsing”; also see Herzog: e.g., -- the data analytics system 102 may input the asset's full set of historical operating data into the unsupervised failure model created for the asset and thereby produce a predicted version of the asset's full set of historical operating data, which is then compared against the original version of the asset's full set of historical operating data such that the difference between the original and predicted versions of the asset's full set of historical operating data is determined--, in [0162]-[0165], and, -- for determining whether the given remaining asset is suspected to have at least one prior failure occurrence may take other forms as well, including the possibility that functions may be added, removed, combined, and/or reordered--, in [0180]-[0183], [0202] and [0266]).



Re Claim 2, Shelton as modified by Herzog and Gross further disclose when the first rejection code and the second rejection code are different, the controller is configured to control the communication circuitry to transmit the information associated with the result to the medical imaging apparatus (see Shelton: e.g., -- When a failure event associated with the surgical procedure is detected and/or identified, it can be determined which of the captured data is associated with the failure event and/or which of the captured data is not associated with the failure event.  In making this determination, the failure event can be defined to include a period of time prior to the detection/identification of the failure event.  Once the determination is made regarding the captured data associated with the failure event, the surgical hub can separate the captured data associated with the failure event from all other captured data, and the captured data can be separated based on tagging, flagging, or the like…. Whether or not the analysis identifies a device associated with the surgical procedure as the causation of the failure event, the surgical hub can tag the device for removal of the device from future use, further analysis of the device, and/or to return the device to the manufacturer….. The surgical hub can communicate the stripped data to the cloud-based system for subsequent analysis.  Over time, the cloud-based system will receive large data sets of information associated with the surgeries…. isolate failure event surgical data from surgical data not associated with the failure event based on the identified time period, chronologize the failure event surgical data by time-stamp, encrypt the chronologized failure event surgical data, generate a datagram comprising the encrypted failure event surgical data, and transmit the datagram to a cloud-based system.  The datagram is structured to include a field which includes a flag that prioritizes the encrypted failure event surgical data over other encrypted data of the datagram. --, in [0696]-[0699], [0759]-[0762], and [1006] {herein, failure tagging, flagging, tags and flags are rejection codes}, also see [0798]; and, -- the patient's lung that is being operated on is collapsed (while ventilation is switched to the contralateral lung). The surgical hub 5104 can infer from the ventilator data that the patient's lung has been collapsed, as described in the process 5221 depicted in FIG. 84J, for example. The surgical hub 5104 can infer that the operative portion of the procedure has commenced as it can compare the detection of the patient's lung collapsing to the expected steps of the procedure (which can be accessed or retrieved previously) and thereby determine that collapsing the lung is the first operative step in this particular procedure. Eighth 5216, the medical imaging device 5108 (e.g., a scope) is inserted and video from the medical imaging device is initiated. The surgical hub 5104 receives the medical imaging device data (i.e., video or image data) through its connection to the medical imaging device. Upon receipt of the medical imaging device data, the surgical hub 5104 can determine that the laparoscopic portion of the surgical procedure has commenced. Further, the surgical hub 5104 can determine that the particular procedure being performed is a segmentectomy, as opposed to a lobectomy (note that a wedge procedure has already been discounted by the surgical hub 5104 based on data received at the second step 5204 of the procedure). The data from the medical imaging device 124 (FIG. 2) can be utilized to determine contextual information regarding the type of procedure being performed.--, in [1121], {herein “the patient's lung that is being operated on is collapsed (while ventilation is switched to the contralateral lung).” is mapped to “second rejection code” and “the operative portion of the procedure has commenced” is mapped to “first rejection code”}, also see: -- the data from each of the events according to the event type allows individual incidents of the event type to thereafter be compared against the historical or aggregated data to determine when deviations from the norm for an event type occur.--, in [1078] {herein event types being compared read on ““first rejection code”, and “second rejection code”, which could be a “system failure” vs “patient’s motion”, such as “lung collapsing”; also see Herzog: e.g., -- the data analytics system 102 may input the asset's full set of historical operating data into the unsupervised failure model created for the asset and thereby produce a predicted version of the asset's full set of historical operating data, which is then compared against the original version of the asset's full set of historical operating data such that the difference between the original and predicted versions of the asset's full set of historical operating data is determined--, in [0162]-[0165], and, -- for determining whether the given remaining asset is suspected to have at least one prior failure occurrence may take other forms as well, including the possibility that functions may be added, removed, combined, and/or reordered--, in [0180]-[0183], [0202] and [0266]).


Re Claim 3,  Shelton as modified by Herzog and Gross  further disclose wherein the controller is configured to extract feature points of the medical image, and to determine the second rejection code of the medical image based on the extracted feature points and information associated with a predetermined rejection code for each feature points (see Shelton: e.g., --an imaging module 238 may compare the snapshots to stored images and/or images downloaded from the cloud-based system 205 that convey tissue correctly sealed at expected temperatures to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).  Further, in such an aspect, the imaging module 238 may analyze the snapshots themselves to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).--, in [0750]; and, -- the surgical procedural outcome data can include procedure step and/or time stamped images of modular device 9050 performance, a flag indicating whether a modular device 9050 functioned properly, notes from the medical facility staff, or a flag for poor, suboptimal, or unacceptable modular device 9050 performance.  The surgical procedural outcome data can, for example, be directly detected by the modular devices 9050 and/or surgical hub 9000 (e.g., a medical imaging device can visualize or detect bleeding), determined or inferred by a situational awareness system of the surgical hub 9000 as described in U.S.  patent application Ser.  No. 15/940,654--, in [1578], also see: [0564]; and, -- the image or video data from the medical imaging device 5108 (or the data stream representing the video for a digital medical imaging device 5108) can processed by a pattern recognition system or a machine learning system to recognize features (e.g., organs or tissue types) in the field of view (FOV) of the medical imaging device 5108--, in [1040]; and also see Herzog: e.g., -- which may include sensor and/or actuator measurements, fault codes, derived feature values, asset location data, asset age data, asset usage data, etc. The supervised failure model's inputs may include other types of data as well, such as information regarding the asset's configuration (e.g., the asset's brand, make, model, software version, etc.), among other examples. Likewise, the model's output may take various forms. As one example, the model's output may include an indication of a likelihood that the given failure type will occur at the asset within the foreseeable future (e.g., within the next 2 weeks), such as a probability value ranging from 0 to 100 percent. As another example, the model's output may include a binary bit, a flag, or the like that specifies whether or not the model is predicting the occurrence of the given failure type at the asset. The model's output may take other forms as well.--, in [0231]).

Re Claim 4, Shelton as modified by Herzog and Gross further disclose the controller is configured to perform an arithmetic operation on the medical image through a neural network, and to determine the second rejection code of the medical image based on information related to the arithmetic operation performed through the neural network (see Shelton: e.g., --an imaging module 238 may compare the snapshots to stored images and/or images downloaded from the cloud-based system 205 that convey tissue correctly sealed at expected temperatures to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).  Further, in such an aspect, the imaging module 238 may analyze the snapshots themselves to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).--, in [0750]; and, -- the surgical procedural outcome data can include procedure step and/or time stamped images of modular device 9050 performance, a flag indicating whether a modular device 9050 functioned properly, notes from the medical facility staff, or a flag for poor, suboptimal, or unacceptable modular device 9050 performance.  The surgical procedural outcome data can, for example, be directly detected by the modular devices 9050 and/or surgical hub 9000 (e.g., a medical imaging device can visualize or detect bleeding), determined or inferred by a situational awareness system of the surgical hub 9000 as described in U.S.  patent application Ser.  No. 15/940,654--, in [1578], also see: [0564]; and, -- the image or video data from the medical imaging device 5108 (or the data stream representing the video for a digital medical imaging device 5108) can processed by a pattern recognition system or a machine learning system to recognize features (e.g., organs or tissue types) in the field of view (FOV) of the medical imaging device 5108--, in [1040]; and also see Herzog: e.g., -- which may include sensor and/or actuator measurements, fault codes, derived feature values, asset location data, asset age data, asset usage data, etc. The supervised failure model's inputs may include other types of data as well, such as information regarding the asset's configuration (e.g., the asset's brand, make, model, software version, etc.), among other examples. Likewise, the model's output may take various forms. As one example, the model's output may include an indication of a likelihood that the given failure type will occur at the asset within the foreseeable future (e.g., within the next 2 weeks), such as a probability value ranging from 0 to 100 percent. As another example, the model's output may include a binary bit, a flag, or the like that specifies whether or not the model is predicting the occurrence of the given failure type at the asset. The model's output may take other forms as well.--, in [0231]).

Re Claim 5, Shelton as modified by Herzog and Gross further disclose the controller is configured to determine the second rejection code of the medical image based on at least one of a result of the image processing, information associated with a capturing condition assigned to the medical image, and information associated with a system log of the medical imaging apparatus (see Shelton: e.g., --an imaging module 238 may compare the snapshots to stored images and/or images downloaded from the cloud-based system 205 that convey tissue correctly sealed at expected temperatures to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).  Further, in such an aspect, the imaging module 238 may analyze the snapshots themselves to detect evidence of an improper/insufficient sealing temperature (e.g., charring, oozing/bleeding).--, in [0750]; and, -- the surgical procedural outcome data can include procedure step and/or time stamped images of modular device 9050 performance, a flag indicating whether a modular device 9050 functioned properly, notes from the medical facility staff, or a flag for poor, suboptimal, or unacceptable modular device 9050 performance.  The surgical procedural outcome data can, for example, be directly detected by the modular devices 9050 and/or surgical hub 9000 (e.g., a medical imaging device can visualize or detect bleeding), determined or inferred by a situational awareness system of the surgical hub 9000 as described in U.S.  patent application Ser.  No. 15/940,654--, in [1578], also see: [0564]; and, -- the image or video data from the medical imaging device 5108 (or the data stream representing the video for a digital medical imaging device 5108) can processed by a pattern recognition system or a machine learning system to recognize features (e.g., organs or tissue types) in the field of view (FOV) of the medical imaging device 5108--, in [1040]; and also see Herzog: e.g., -- which may include sensor and/or actuator measurements, fault codes, derived feature values, asset location data, asset age data, asset usage data, etc. The supervised failure model's inputs may include other types of data as well, such as information regarding the asset's configuration (e.g., the asset's brand, make, model, software version, etc.), among other examples. Likewise, the model's output may take various forms. As one example, the model's output may include an indication of a likelihood that the given failure type will occur at the asset within the foreseeable future (e.g., within the next 2 weeks), such as a probability value ranging from 0 to 100 percent. As another example, the model's output may include a binary bit, a flag, or the like that specifies whether or not the model is predicting the occurrence of the given failure type at the asset. The model's output may take other forms as well.--, in [0231]).

Re Claim 6, Shelton as modified by Herzog and Gross further disclose a display,
wherein the controller is configured to control the display to display at least one of the medical image, the second rejection code, and the information associated with the result (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]).

Re Claim 7, Shelton as modified by Herzog and Gross further disclose an inputter configured to receive an input from a user (see Shelton: e.g., -- A user enters commands or information into the computer system 210 through input device(s) coupled to the I/O interface 251.--, in [0562], [0661]),
wherein the controller is configured to: when the input from the user granting the second rejection code is received through the inputter, transmit the information associated with the result to the medical imaging apparatus (see Shelton: e.g., -- For the UI processor 836, the operating state of the generator 800 may dictate, for example, which elements of a UI (e.g., display screens, sounds) are presented to a user.  The respective DSP and UI processors 822, 836 may independently maintain the current operating state of the generator 800 and recognize and evaluate possible transitions out of the current operating state…. if activation of the "on/off" input device by a user is detected.  The controller 838 may therefore initiate a sequence for transitioning the generator 800 to a "power on" state.  Conversely, the controller 838 may initiate a sequence for transitioning the generator 800 to the power off state if activation of the "on/off" input device is detected when the generator 800 is in the power on state.--, in [0662]-[0664]); and
when the input from the user non-granting the second rejection code through the inputter is received, perform the image processing on the medical image again to re-determine the second rejection code of the medical image (see Shelton: e.g., -- Perioperative data includes operator input, hub-situational awareness, hub-spatial awareness, and/or cloud data.  For example, a request can be transmitted to the surgical hub 106 from an operator user-interface to assign a surgical instrument controller to a surgical instrument.  If the surgical hub 106 determines that the surgical instrument controller is already connected to another surgical instrument, the surgical hub 106 may sever the connection and establish a new connection per the operator's request.--, in [0814], [0820], and, -- The imaging module 138 of the surgical hub 106 is configured to intelligently gather, analyze, organize/package, and disseminate relevant information to the surgical operator in a manner that minimizes distractions.--, in [0827]-[0828]).

Re Claim 8, Shelton as modified by Herzog and Gross further disclose when a first rejection code reassigned from the medical imaging apparatus to the medical image is received through the communication circuitry after transmitting the result of the comparison,the controller is configured to control the display to display the result of the comparison before reassignment and the reassigned first rejection code (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]; and, -- Perioperative data includes operator input, hub-situational awareness, hub-spatial awareness, and/or cloud data.  For example, a request can be transmitted to the surgical hub 106 from an operator user-interface to assign a surgical instrument controller to a surgical instrument.  If the surgical hub 106 determines that the surgical instrument controller is already connected to another surgical instrument, the surgical hub 106 may sever the connection and establish a new connection per the operator's request.--, in [0814], [0820], and, -- The imaging module 138 of the surgical hub 106 is configured to intelligently gather, analyze, organize/package, and disseminate relevant information to the surgical operator in a manner that minimizes distractions.--, in [0827]-[0828]: also see Herzog: e.g., -- the sensors and/or actuators may monitor parameters such as temperatures, pressures, fluid levels, voltages, and/or speeds, among other examples. If the signals output by one or more of the sensors and/or actuators reach certain values, the on-asset computer may then generate an abnormal condition indicator, such as a "fault code," which is an indication that an abnormal condition has occurred within the asset. The on-asset computer may also be configured to monitor for, detect, and generate data indicating other events that may occur at the asset, such as asset shutdowns, restarts, etc.--, in [0002]; and, -- the assets in fleet 106 may each take the form of any device configured to perform one or more operations (which may be defined based on the field) and may also include equipment configured to transmit data indicative of the asset's attributes, such as the operation and/or configuration of the given asset. This data may take various forms, examples of which may include signal data (e.g., sensor/actuator data), fault data (e.g., fault codes), location data for the asset, identifying data for the asset, etc…. medical machines (e.g., medical imaging equipment, surgical equipment, medical monitoring systems, medical laboratory equipment, etc.),--, in [0045]-[0046]).

Re Claim 9, Shelton as modified by Herzog and Gross further disclose a storage (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]),
wherein the controller is configured to: 
when the second rejection code and the first rejection code are the same, control the storage to store the medical image and the first rejection code in association with statistical information corresponding to the medical imaging apparatus (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]);
when a first rejection code reassigned to the medical image is received, control the storage to store the medical image and the reassigned first rejection code in association with the statistical information corresponding to the medical imaging apparatus (see Shelton: e.g., -- When a failure event associated with the surgical procedure is detected and/or identified, it can be determined which of the captured data is associated with the failure event and/or which of the captured data is not associated with the failure event.  In making this determination, the failure event can be defined to include a period of time prior to the detection/identification of the failure event.  Once the determination is made regarding the captured data associated with the failure event, the surgical hub can separate the captured data associated with the failure event from all other captured data, and the captured data can be separated based on tagging, flagging, or the like…. Whether or not the analysis identifies a device associated with the surgical procedure as the causation of the failure event, the surgical hub can tag the device for removal of the device from future use, further analysis of the device, and/or to return the device to the manufacturer….. The surgical hub can communicate the stripped data to the cloud-based system for subsequent analysis.  Over time, the cloud-based system will receive large data sets of information associated with the surgeries…. isolate failure event surgical data from surgical data not associated with the failure event based on the identified time period, chronologize the failure event surgical data by time-stamp, encrypt the chronologized failure event surgical data, generate a datagram comprising the encrypted failure event surgical data, and transmit the datagram to a cloud-based system.  The datagram is structured to include a field which includes a flag that prioritizes the encrypted failure event surgical data over other encrypted data of the datagram. --, in [0696]-[0699], [0759]-[0762], and [1006] {herein, failure tagging, flagging, tags and flags are rejection codes}, also see [0798]; also see Gross: -- The quality indicator could be metadata inserted into a header of the magnetic resonance data. The quality indicator could also be data used to intentionally corrupt the data and/provide a visible indicator.--, in [0009], similarly, --the magnetic resonance data is then labeled with the quality indicator so that someone else examining the magnetic resonance data later will not use magnetic resonance data that was acquired properly and potentially make a wrong diagnosis.--, in [0015]-[0020], and, -- a quality indicator configured for causing a visible indicator in the magnetic resonance image. This may be useful in alerting a subject when the magnetic resonance data was not acquired according to particular safety and/or image quality standards. ….the quality indicator is descriptive if image acquisition parameters used for acquiring the labeled magnetic resonance data were outside of a parameter range--, in [0037]-[0038], and [0060]-[0064], {apparently, herein “quality indicator” read on the “a first rejection code”}]); and
control the communication circuitry to transmit a predetermined rejection code for each rejection type to the medical imaging apparatus which is among a plurality of medical imaging apparatuses (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, -- [0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118. --, in [0500]-[0501]).

Re Claim 10, Shelton as modified by Herzog and Gross further disclose when a new rejection type other than the rejection type included in the predetermined rejection code for each rejection type and a new rejection code corresponding to the new rejection type is received from at least one medical imaging apparatus among the plurality of medical imaging apparatuses, update the predetermined rejection code for each rejection type to include the new rejection code corresponding to the new rejection type to the predetermined rejection code for each rejection type (see Herzog: e.g., -- the sensors and/or actuators may monitor parameters such as temperatures, pressures, fluid levels, voltages, and/or speeds, among other examples. If the signals output by one or more of the sensors and/or actuators reach certain values, the on-asset computer may then generate an abnormal condition indicator, such as a "fault code," which is an indication that an abnormal condition has occurred within the asset. The on-asset computer may also be configured to monitor for, detect, and generate data indicating other events that may occur at the asset, such as asset shutdowns, restarts, etc.--, in [0002]; and, -- the assets in fleet 106 may each take the form of any device configured to perform one or more operations (which may be defined based on the field) and may also include equipment configured to transmit data indicative of the asset's attributes, such as the operation and/or configuration of the given asset. This data may take various forms, examples of which may include signal data (e.g., sensor/actuator data), fault data (e.g., fault codes), location data for the asset, identifying data for the asset, etc…. medical machines (e.g., medical imaging equipment, surgical equipment, medical monitoring systems, medical laboratory equipment, etc.),--, in [0045]-[0046]); and
control the communication circuitry to transmit the updated rejection code for each rejection type to the plurality of medical imaging apparatuses (see Shelton: e.g., -- When a failure event associated with the surgical procedure is detected and/or identified, it can be determined which of the captured data is associated with the failure event and/or which of the captured data is not associated with the failure event.  In making this determination, the failure event can be defined to include a period of time prior to the detection/identification of the failure event.  Once the determination is made regarding the captured data associated with the failure event, the surgical hub can separate the captured data associated with the failure event from all other captured data, and the captured data can be separated based on tagging, flagging, or the like…. Whether or not the analysis identifies a device associated with the surgical procedure as the causation of the failure event, the surgical hub can tag the device for removal of the device from future use, further analysis of the device, and/or to return the device to the manufacturer….. The surgical hub can communicate the stripped data to the cloud-based system for subsequent analysis.  Over time, the cloud-based system will receive large data sets of information associated with the surgeries…. isolate failure event surgical data from surgical data not associated with the failure event based on the identified time period, chronologize the failure event surgical data by time-stamp, encrypt the chronologized failure event surgical data, generate a datagram comprising the encrypted failure event surgical data, and transmit the datagram to a cloud-based system.  The datagram is structured to include a field which includes a flag that prioritizes the encrypted failure event surgical data over other encrypted data of the datagram. --, in [0696]-[0699], [0759]-[0762], and [1006] {herein, failure tagging, flagging, tags and flags are rejection codes}, also see [0798]).

Re Claims 11-15, claims 11-15 are the corresponding apparatus claim to claims 1, and 8-10 respectively. See the similar discussions addressed with regard to claims1, and 8-10. Further, Shelton as modified by Herzog and Gross further discloses medical imaging apparatus comprising: a display; a communication circuitry configured to communicate with a server; an inputter configured to receive an input from a user; a capturer configured to capture a medical image of an object; and a controller configured to perform the functions (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]; also see Gross: e.g., -- a quality indicator configured for causing a visible indicator in the magnetic resonance image. This may be useful in alerting a subject when the magnetic resonance data was not acquired according to particular safety and/or image quality standards. ….the quality indicator is descriptive if image acquisition parameters used for acquiring the labeled magnetic resonance data were outside of a parameter range--, in [0037]-[0038], and [0060]-[0064]).

Re Claims 16-20, claims 16-20 are the corresponding method claim to claims 1, and 8-10 respectively. See the similar discussions addressed with regard to claims1, and 8-10. Further, Shelton as modified by Herzog and Gross further discloses method of controlling a medical imaging apparatus including a display, a communication circuitry configured to communicate with a server, an inputter configured to receive an input from a user, and a capturer configured to capture a medical image of an object, and corresponding steps (see Shelton: e.g., Fig. 1, and, -communication links between surgical hubs and a primary server--, in [0319], and, --[0500] Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105)…. The patient side cart 120 can manipulate at least one removably coupled surgical tool 117 through a minimally invasive incision in the body of the patient while the surgeon views the surgical site through the surgeon's console 118.  An image of the surgical site can be obtained by a medical imaging device 124, which can be manipulated by the patient side cart 120 to orient the imaging device 124.  The robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.--, in [0500]-[0501]; and,-- When a failure event associated with the surgical procedure is detected and/or identified, it can be determined which of the captured data is associated with the failure event and/or which of the captured data is not associated with the failure event.  In making this determination, the failure event can be defined to include a period of time prior to the detection/identification of the failure event.  Once the determination is made regarding the captured data associated with the failure event, the surgical hub can separate the captured data associated with the failure event from all other captured data, and the captured data can be separated based on tagging, flagging, or the like…. Whether or not the analysis identifies a device associated with the surgical procedure as the causation of the failure event, the surgical hub can tag the device for removal of the device from future use, further analysis of the device, and/or to return the device to the manufacturer….. The surgical hub can communicate the stripped data to the cloud-based system for subsequent analysis.  Over time, the cloud-based system will receive large data sets of information associated with the surgeries…. isolate failure event surgical data from surgical data not associated with the failure event based on the identified time period, chronologize the failure event surgical data by time-stamp, encrypt the chronologized failure event surgical data, generate a datagram comprising the encrypted failure event surgical data, and transmit the datagram to a cloud-based system.  The datagram is structured to include a field which includes a flag that prioritizes the encrypted failure event surgical data over other encrypted data of the datagram. --, in [0696]-[0699], [0759]-[0762], and [1006]; also see Herzog: e.g., -- the sensors and/or actuators may monitor parameters such as temperatures, pressures, fluid levels, voltages, and/or speeds, among other examples. If the signals output by one or more of the sensors and/or actuators reach certain values, the on-asset computer may then generate an abnormal condition indicator, such as a "fault code," which is an indication that an abnormal condition has occurred within the asset. The on-asset computer may also be configured to monitor for, detect, and generate data indicating other events that may occur at the asset, such as asset shutdowns, restarts, etc.--, in [0002]; and, -- the assets in fleet 106 may each take the form of any device configured to perform one or more operations (which may be defined based on the field) and may also include equipment configured to transmit data indicative of the asset's attributes, such as the operation and/or configuration of the given asset. This data may take various forms, examples of which may include signal data (e.g., sensor/actuator data), fault data (e.g., fault codes), location data for the asset, identifying data for the asset, etc…. medical machines (e.g., medical imaging equipment, surgical equipment, medical monitoring systems, medical laboratory equipment, etc.),--, in [0045]-[0046]; also see Gross: e.g., -- a quality indicator configured for causing a visible indicator in the magnetic resonance image. This may be useful in alerting a subject when the magnetic resonance data was not acquired according to particular safety and/or image quality standards. ….the quality indicator is descriptive if image acquisition parameters used for acquiring the labeled magnetic resonance data were outside of a parameter range--, in [0037]-[0038], and [0060]-[0064]).

Conclusion
Applicant's amendments of independent claims 1, 11, and 16 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667